UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6013


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL DERRICK PENINGER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:09-cr-00034-DCN-1)


Submitted: August 20, 2021                                        Decided: January 20, 2022


Before GREGORY, Chief Judge, and SHEDD and FLOYD, Senior Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Derrick Peninger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Derrick Peninger appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a court’s

denial of a motion for compassionate release for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). Upon review of the record, we conclude that

the district court did not abuse its discretion in denying Peninger’s motion. See United

States v. High, 997 F.3d 181, 187-91 (4th Cir. 2021). Accordingly, we affirm for the

reasons stated by the district court. United States v. Peninger, No. 2:09-cr-00034-DCN-1

(D.S.C. Dec. 16, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2